DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 8-12 were cancelled.
Applicant’s amendments/arguments have overcome prior objections as well as rejections based on 35 U.S.C. 112.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Kevin M. Barner (Registration No. 46,075) on 12/13/2021 and 12/16/2021.

Claims - - From the claim amendments filed on 12/3/2021 and entered by Examiner in this action, please cancel claims 5-7 as follows:

5-7. (Canceled) 

Allowable Subject Matter
Claim(s) 1-4 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Stich et al. (U.S. Pat. No. 5,602,462) discloses an uninterruptible power system with a transformer and tap-changer outputting a regulated voltage using upper and lower band voltages and a bandcenter, 

and while Rohatyn (U.S. Pat. No. 4,672,298) discloses power factor correction for reactive power control where leading reactive power is compensated, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, voltage control in a power distribution system including:

Independent Claim 1, 
a power distribution system, the distribution system including a power generator and a load, the power generator delivering an applied voltage at a predetermined level to the load; 
the power distribution system further including one or more of a load tap changing (LTC) transformer and a voltage regulator, the one or more LTC transformer and voltage regulator including tap selector switches, the tap selector switches selectively engaging a contact to lower the applied voltage, the tap selector switches reducing the applied voltage in set increments; and 
a LTC controller configured to control operation of the tap selector switches, the LTC controller establishing an upper band edge voltage, a lower band edge voltage, and a bandcenter that is midway between the upper and lower band edge voltages and a bandwidth is established as the difference between the upper band edge voltage and the lower band edge voltage, the LTC 

It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119